                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

Kyle M. Parks,

               Plaintiff,

        v.                                 Case No. 2:18-cv-924

Special Agent Ryan
Scheiderer,

               Defendant.

                                   ORDER
        This is a civil rights action brought by Kyle M. Parks, a
federal inmate, against Special Agent Ryan Scheiderer.            On August
21, 2018, the magistrate judge issued an order and notice of
deficiency, directing plaintiff to pay the requisite filing fee or
an application to proceed in forma pauperis within thirty days.
Plaintiff failed to respond to this notice. On September 27, 2018,
the magistrate judge issued a second order and notice of deficiency
directing plaintiff to submit the requisite filing fee or an
application for leave to proceed in forma pauperis within thirty
days.        This notice advised plaintiff that failure to comply with
the order would result in a recommendation that this action be
dismissed for failure to prosecute. Plaintiff failed to respond to
this order.
        This matter is before the court for consideration of the
November 6, 2018, report and recommendation of the magistrate
judge, which recommended that plaintiff’s claims be dismissed for
failure to prosecute.        The report specifically advised plaintiff
that objections to the report and recommendation were due within
fourteen days, and that the failure to object to the report and
recommendation “will result in a waiver of the right to de novo
review by the District Judge and waiver of the right to appeal the
judgment of the District Court.”     Doc. 5, p. 2.   The time period
for filing objections to the report and recommendation has expired,
and no objections to the report and recommendation have been filed.
     Accordingly, the court adopts the report and recommendation
(Doc. 5).   This action is dismissed without prejudice for failure
to prosecute.


Date: November 28, 2018            s/James L. Graham
                            James L. Graham
                            United States District Judge




                                 2
